Order entered February 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00639-CR

                         JOEL ERCEDES VILLATORO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75768-T

                                            ORDER
       Appellant, who was convicted of aggravated sexual assault of a child younger than

fourteen years of age, filed his brief January 29, 2019, along with an appendix to the brief.

Documents in the appendix refer to the victim by name.           Accordingly, we STRIKE the

appendix.

       Because criminal briefs are not required to contain an appendix, see TEX. R. APP. P.

38.1(k), we decline to order that appellant refile his appendix referring to the victim either

generically or by initials only. However, if appellant wishes to refile the appendix, he must do so

without using the victim’s name.

                                                      /s/   LANA MYERS
                                                            JUSTICE